     Case 2:13-cv-25818 Document 21 Filed 12/17/20 Page 1 of 1 PageID #: 59




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


LORI GIBSON, et al.,

                       Plaintiffs,

v.                                                   Civil Action Number 2:13-cv-25818

ETHICON, INC., et al.,

                       Defendants.

                        MEMORANADUM OPINION AND ORDER

       On November 16, 2020, I entered an order directing plaintiffs to show cause on or before

December 16, 2020, why their case should not be dismissed as to Ethicon, Inc., Ethicon, LLC and

Johnson & Johnson (collectively “Ethicon defendants”) for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiffs have not responded to the Show Cause Order. The court ORDERS, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil

Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989), that Ethicon, Inc., Ethicon, LLC and Johnson & Johnson are dismissed without prejudice.

No defendants remain, and the court DIRECTS the Clerk to dismiss this case and strike it from

the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: December 17, 2020
